      Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 1 of 40




                                                                                                   2UZOAPR   ft   PM tj:513
                                                                    Attachment 2 - EEOC ConI$ Iflt Fo

                                        UNITED STATES DISTRICT COURT
                                         WESTERN DISTRICT OF TEXAS
                                             -( '         DWISION
                        ---'


(Name of plaintiff or plaintiffs)
                                                         Civil Action Number:
                                                                              DR20cv0031
      &tt          s1      ':z-(   fl
                                                                                                   (Supplied
    I'h4r10             Caaic.4o_            ifeAd/                                        by Clerk's Office)

                                   ___ -t(da...              Cv-'s47 Ob'
    y)S1                                ôsJ
(Name of defendant or defendants)

                                                     COMPLAINT

          1.             This action is brought by               '"
                         pursuant to the following selected jurisdiction:
                                                                                            ,   Plaintiff,


                                        (Please select the applicable jurisdiction)

[     J   Title VII of the Civil Rights Act of 1964(42 USC § 2000e et seq.) Employment
            Discrimination on the basis of race, color, sex (gender, pregnancy and sexual harassment),
            religion or national origin.

I   )(1   The Age Discrimination in Employment Act (29 USC § 621 et seq.) (ADEA).

[     I   The Americans With Disabilities Act (42 USC § 12102 et seq.) (ADA).

      I   The Equal Pay Act (29 USC § 206(d)) (EPA).

      I
          The Rehabilitation Act of 1973 (29 USC §791 et seq.) (Applicable to federal employees
               only).                                         (tC.n     (ci°-.     ;
                                                                 r-l+ L)0JT
          2.             Defendant (1-t 4 b4                           t1I' 'Defendant's name) lives
                         at, or its business is located at / O
                         (street address), j,4J.    /CtJ0              t>'t '-i       (city),   1&<)
                         (state), 7cY'-1C)            (zip).                                       1t-t4


                                                                                                             28
Rev. Ed. October 26,2017
     Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 2 of 40




      3a.          Plaintiff sought emplpy,ment from the detep,ant or was employed by the defendant
                   at
                   (city);
                           /   ' fS V'"4-"
                              tLI
                                                        A'       -


                                                                               7S4
                                                                                    (street address),
                                    1           (state), l-(A-               (zip).

      3b.          At all relevant times of claim of discrimination, Defendant employed     S,
                   (It) employees. If defendant is a union, at all relevant times of claim of
                   discrimination, Defendant had            (#) members.

      4.           Defendant discriminated against plaintiff in the manner indicated in paragraph 8 of
                   this complaint on or about (2\V.V1(                (month)               (day)0...il
                   (year). If incidents of discrimination occurred more than one day, please indicate
                   the beginning and ending dates of such acts: I-         2'
                                                                           _
                                                                                        2j


      5.           Plaintiff filed charges against the defendant with the Equal Employment
                   Opportunity Commission (E.E.O.C.) charging defendant with the acts of
                   discrimination indicated in paragraph 7 of this complaint on or about
                   (month)                   (day)              4.kyear). (Not applicable to federal
                   civil service employees).

      6a.          The E.E.O.C. issued a Notice of Right to Sue which was received by plaintiff on
                   (month)                    (day) V(1 )frZA          (year). (Not applicable to
                   ADEA and EPA claims or federal civil service employees).

                                                                      V.
                                                                                     .
                                                                :.-




      6b.          Please indicate below if the E.E.O.0 issued a Determination in your case:

                   IVYes
                   I   INo
VERY IMPORTANT NOTE:                           1OU cnvAwpD "YRS','&ASE ATTACH A
                                          COPY W
                                                 CNT    LLO.C.'S DETERMINATION TO


7.    Because of plaintiffs:

                               (Please select the applicable allegation(s))

           I   I   Race (If applicable, state race)     /-frs


           [   J   Color (If applicable, state color)


                                                                                                   29
Rev. Ed. October 26,2017
      Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 3 of 40




        [    J   Sex (gender, pregnancy or sexual harassment) (If applicable, state sex and claim)
         F   J   Religion (If applicable, state religion)

        [    I
                 National Origin (If applicable, state national origin)

         12(1    Age (If applicable, state date of birth)             )'-        'f
                                                                                         11(ei


        1    ]   Disability (If applicable, state disability)

         [   J   Prior complaint of discrimination or opposition to acts of discrimination.
                 (Retaliation) (If applicable, explain events of retaliation)

                   The defendant: (please select all that apply)

        [    J   failed to employ plaintiff.

         1   I   terminated plaintiffs employment.

        [    ]   failed to promote plaintiff.

         I   I   harassed plaintiff

        [    J   other (specify)


      8a.        State specifically the circumstances under which defendant, its agent, or employees
                 discriminated against plaintiffPERSONALLY:

VERY IMPORTANT NOTE:                          INCLUDE SPECIFIC DATES, SPECIFIC EVENTS,
                                              AND ANY SPECIFIC COMMENTS MADE BY
                                              DEFENDANT PERTAINING TO THE
                                              DISCRIMINATION CLAIM ALLEGED ABOVE.

j      #1-ii       c',   2c   (G1         /11iC     p&ri        Yhc'v'          c"        -      rvtatIt1'-'


      8b.        List any witnesses who would testify 11r plaintiff to support plaintiffs allegations
                 and the substance of their testimony:




      8c.        List any deenaentatio            ttt would support      plaintiffs   allegations and explain what
                 the documents will prove:
                                                                              .D (        C-4-'
                                    jrb    44         -   "1   (e4-



                                                                                                               30
Rev. Ed. October 26,2017
         Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 4 of 40




         9.       The above acts or omissions set fbrth in paragraphs 7 and 8 are:

                  I   I     still being committed by defendant.
                      J     no longer being committed by defendant.

         10.      Plaintiff should attach to this complaint a copy of the charge filed with the Equal
                  Employment Opportunity Commission. This charge is submitted as a brief
                  statement of the facts supporting this complaint.

         WHEREFORE, plaintiff prays that the Court grant the following relief to the plaintiff:

     J   Defendant be directed to employ plaintiff

[   I    Defendant be directed to re-employ plaintiff.

[    ]   Defendant be directed to promote plaintiff.

    J    Defendant be directed to fv--ii&d,n.J                P&         jd      ;,,   ye       4'

          and that the Court grant such other relief as may be appropriate, including injunctivg1
                                                                                                   '.-




          orders, damages, costs and attorney's fees.

                                                  I declare (or certili, veri1y, or state) under penalty of
                                                  perjury that the foregoing is true and correct.

                                                 i1rv                 Z'2
                                          Date

                                          Signature of Plaintiff
                                            9c'
                                          Address of Plaintiff

                                             /L(     /C     i-v.:
                                          City                State                         Zip Code


                                          Telephone Number(s)          3- 7 (i'         '




                                                                                                         31
Rev. Ed. October 26, 2017
           Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 5 of 40




                         UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   DEL RIO DIVISION



Eva Ann Escobar (pro Se)
    Plaintiff,

V.                                                CASE NUMBER:


The City of Del Rio,
Matt Wojnowski (City Manager),
Mario Garcia (Human Resources Director)
and
Esmeralda Meza (Community Service Director)
                                        Defendants.


                                          COMPLAINT

              Charge of Age Discrimination in Violation of the United States Equal Employment
              Opportunity Commission and Texas Workforce Commission Civil Rights Division

      1.      Eva Ann Escobar, Plaintiff
              98 Summit Ave
              Del Rio, Texas 78840

              Phone: 830-719-1878

     2.          Matt Wojnowski, Defendant
                 City Manager
                 109 W. Broadway Street
                 Del Rio, Texas 78840

            2a. Mario GarcIa, Defendent               2b. Esmeralda Meza, Defendant
                Human Resources Director                Community Service Director
                109 W. Broadway Street                  109 W. Broadway Street
                Del Rio, Texas 78840                    Del Rio, Texas 78840
        Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 6 of 40




   3.           This Court has jurisdiction pursuant to 28 U.S.C. § 1331. Venue in this Court is proper
        under 28 u.s.c. §1391. The EEOC, which is located in San Antonio, Texas, has engaged in
        unlawful discriminatory conduct by The City of Del Rio to discriminate against age of employees.
        Thus, "a substantial part of the events or omissions giving rise to the claim occurred" within this
        jurisdiction.

    3b. On January 2, 2020 Eva Ann Escobar timely City of Del Rio for discrimination in employment
   The EEOC found "reasonable cause to believe that violations of the statute(s) occurred with respect to
   some or all of the matters alleged in the charge" and, on January 9th, 2020 Dismissal and Notice of
   Rights signed and issued the Plaintiff Eva Ann Escobar received the Dismissal and Notice of on
   January 14th, 2020, to file a lawsuit against the City of Del Rio.


The Age of Discrimination Act, 42 U.S.0 200e-5(b) U.S.C. 211,29 U.S.C. 626,42 U.S. C. 1211742
U.S.C. 2000ff-6
Prohibits employer from discriminating against individuals in regard to job applications procedures, and
other terms and conditions, and privileges of employment 42 U. S. C. 12112.

 Plaintiff was a fully qualified to be a Manager and could perform all essential functions of the position.
Plaintiff had terminated her for Misconduct, in which the City of Del Rio is in violation
For such act of Misconduct which the Plaintiff did not commit. WHEREAS Plaintiff respectfully request
that this Court enter a Judgement in favor of the Plaintiff and wards the following relief.
    a. Declaratory relief, including but not limited to a declaration that Defendant City of Del Rio
         discriminates against individuals in violation of Age Discrimination.
    b. Declaratory relief included but not limited to a declaration the Age of Discrimination Act bar the
         City of Del Rio individuals to standup for their Civil Rights when no violation was committed.
    c. Appropriate injunctive relief includes but not limited all Benefits that the Plaintiff had before she
         was terminated.
    d. Back Pay in an amount to be determined at trial
    e. Compensatory and consequential damages, including for emotional distress against the City of
         Del Rio
    f. Punitive Damages against the defendant City of Del Rio
    g. Pre- Judgement and post judgement interest at the highest lawful rate
    h. And cost of this action; and
    i. Any such further relief as the Court deems appropriate.
                                                  C
                                        /l/-
                                      Signature
                                      Name: Eva Ann Escobar
                                      98 Summit Ave del Rio, Texas 78840
                                      Telephone Number 830-719-1878
                                                                   )UAL EMPLOYMENT OPPORTUNITY COMMISSION                                               us. Pasi     TY8OWES
                                                                   .NTONIO FIELD OFFICE
                                                                    REDERICKSBURG ROAD SUITE 200             AN EQUAL OPPORTUF.fl1Y
                                                                   NTONIO TX 78229-3555
                                                                                                                                                    i   ZP 73229
                                                                                                                                                        0000361593 JAN 10 2020
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 7 of 40




                                                                                                              Eva Escobar
                                                                                                              98 Summit Ave
                                                                                                                     TX 78840
                                                                                                              Del Rio,
                                                                                                                                                             7,sV'
                                                                                                                                                        I4
                                                                                                                                      (LTJ*J.'J"I
                                                                                                            79940-7E7 99  J,
                                         4
                          Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 8 of 40




EEOC Form 161 (1 1/1 6)                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                  DisMissAl. iiD NOTICE OF RIGHTS
To:     Eva Escobar                                                                     From:    Srin Antnnic Fipkl   flffl
        98 SummIt Ave                                                                            5410 Fredericksburg Rd
        Del Rio, TX 78840                                                                        Suite 200
                                                                                                 San Antonio, TX 78229


                             On behalf ofperson(s) aggrieved whose identity Is
                             CONFIDENTIAL (29 CFR 16Of.7(a))
EEOC Charge No.                                 EEOC Representative                                                       Telephone No.
451-2020.00065                                  Manbel Rosales, Investigator                                                  (210) 640-7556


       []
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
                   The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

                   Your allegations did noflnvoive a disability as defined by the Americans.With Disabilities Act


       [J          The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

                   Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged


       []          discrimination to file your charge
                   The EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
                   information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
                   the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.
                   The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       []          Other (briefly state)



                                                          - NOTICE OF SUIT RIGHTS -
                                                    (See the additional information attached to this fonT,.)

Title VII, the Americans with Disabilities Act, the Genetic lnfonnation Nondiscrimination Act, or the Age
Discrimination in Employment Act This will be the only notice of dismissal and of your right to sue that we wilt send you
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice, or your nght to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectIble.

                                                                          beh     of          mmission


 Endosures(s)
                                                               Travis G. Hicks, Director                                           (Date Mailed)

 cc:          CITY OF DEL RIO
              Mario Garcia
              Human Resources Director
              109W. Broadway
              Del Rio, TX 78840
                            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 9 of 40


    EEOC Form 5   (11/09)

                                                                                                                                                    Charge
                            CHARGE OF DiSCRiMINATION                                                  Charge Presented To:
           This form is affected by the Privacy Act of 1974. See enclosed Privacy Act                             FEPA
                  Statement and other information before completing this form.                             [J
                                                                                                                  EEOC                      451-2020-00065
                                                                                                           [}
                                          TEXAS WORKFORCE COMMISSION CML RIGHTS DMSION                                                               and EEOC
                                                         State orlocalAgency, if any
Name (Indicate Mr..          Ms., M's.)                                                                                   Home Phone               Year of Birth
                                                                                                              T
MS. EVA ESCOBAR
Street Address                                                                  City. State and ZIP Code
                                                                                                              J   _ (830) 719-1878                   1961

98 SUMMIT AVE. DEL RIO, TX 78840

Named is the Employer, Labor Organization. Employment Agency. Apprenticeship CommIttee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, fist underPARTFCl/LARSbeIow.)
Name                                                                                                              No. Employees, Members         Phone No.
CITY        OF DEL RIO                                                                                                 15- 100               (830) 774-8792
Street Address                                                                  City. State and ZIP Code
109 W. BROADWAY, DEL RIO, TX 78840

Name                                                                                                              No. Employees. Members         Phone No.


Street Address                                                                  City. State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate bo4es).)                                                                       DATE(S) DISCRIMINATION TOOK PLACE


                                                                                  []
                                                                                                                                 Earliest             Latest
            RACE                  COLOR
                                               [J     SEX               REUGION                 NATIONAL ORIGIN            04-08-2019           04-08-2019
          [J       RETALIATION

                   [JOTHER (Specify)
                                          []   AGE
                                                      [J     DISABILflY
                                                                                []       GENETIC INFORMATION

                                                                                                                                 [J CONTINUING ACTION
THE PARTICULARS ARE             (If additional paper is neede4 attach extra sheet(s)):
     Ibegan employment at the above listed Respondent In April 2008 as a Manager for the Convention
     Center.

     On or about April 8, 2019, I was terminated by HR Interim Mario GarciaISOs, for misconduct because I
     allegedly cursed to Jessica Leyendeckerlsos, Community Member. This Is untrue. According to the
     Respondent they had video of me doing such thing on March 28, after we had a verbal confrontation
     when she began throwing things on the floor. Nevertheless, when I applied for unemployment, Texas
     Workforce Commission (1WC) requested the video, however, they did not provide any. The Respondent
     also failed to show up for the hearing. As a result, I was granted benefits.

    After my termInation, I was replaced by Uno Hemandezllate 40s
     Ibelieve Ms. Leyendecker had something against me after I made It clear that I was not going to favor
     anybody and that all customers had to pay the customary City fee.
I   want this charge filed with both the EEOC and the State or local Agency.                NOTARY    -   When necessary for State and LocalAgency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them In the processing of my charge In
accordance with their procedures.
                                                                                            I swear or affirm that I have read the above charge and that It
I declare under penalty of perjury that the above is true and correct.                      is true to the best of my knowledge, information and belief.
                                                                                            SIGNATURE OF COMPLAINANT


         Digitally signed by Eva Escobar on 01-02-2020 03:51 PM                             SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                               EST                                          (month, day, yea,)
                      Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 10 of 40


EEOC Form 5 (11/09)

                      CHARGE OF DISCRIMINATION                                                        Charge Presented To:
           This form Is affected by the Privacy Act of 1974. See enclosed Ptivacy Act                              FEPA
                                                                                                          [J
                  Statement and other Information before completing this form.
                                                                                                          []       EEOC         451-2020-00065
                                    TEXAS WORKFORCE COMMISSION                                 CML RIGHTS DMSION                             and EEOC
                                                                    State orloca/Agency,      i.f   any


    Furthermore, the Respondent did not follow Its own progressive discipline policy, and I was terminated
    on the spot, instead of receMng a verbal andfor written reprimand.

    Ibelieve I have been discriminated against because of my age in violation of the Age Discrimination in
    Employment Act of 1967, as amended.




I want this charge filed with both the EEOC and the State or local Agency.              NOTARY- When necessary (orState and Loca/AgencyRequi.rements
if any. I will advise the agencies If I change my address or phone number
and I will cooperate fully with them In the processing of my charge in
accordance with their procedureS.                                                       I   swear or affirm that I have read the above charge and that It
I declare under penalty of perjury that the above is true and correct.                  is true to the best of my knowledge, information and belief.
                                                                                        SIGNATURE OF COMPLAINANT



        Digitally   signed by Eva Escobar on 01-02-2020 03:51               PM          SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                         EST                                            (monte.       day, yea')
            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 11 of 40


 CP Enclosure with EEOC FormS   (11/09)


 PRIvAcY AcT STATEMEPITUnder the Privacy Act of 1974, Pub. Law 93-579, authority to
 request personal data and its uses are:
 1.    FORM NUMBERIThLEIDATE. EEOC Form 5, Charge                of Discrimination (11/09).
 2.  AUm0RnY. 42 U.S.C. 2000e-5(b), 29 U.S.C. 211, 29 U.S.C. 626, 42 U.S.C. 12117. 42 U.S.C.
 2000ff-6.

3. PRINCIPAL PuRposEs. The purposes of a charge, taken on this form or otherwise
 reduced to writing (whether later recorded on this form or not) are, as applicable
under the EEOC anti-discrimination statutes (EEOC statutes), to preserve private suit
rights under the EEOC statutes, to invoke the EEOC's jurisdiction and, where dual-
filing or referral arrangements exist, to begin state or local proceedings.
4.   ROUTiNE USES. This form is used to provide facts that may establish the
                                                                               existence
of matters covered by the EEOC statutes (and as applicable, other federal, state or
local laws). Information given will be used by staff to guide its mediation and
investigation efforts and, as applicable, to determine, conciliate and litigate claims of
unlawful discrimination. This form may be presented to or disclosed to other federal,
state or local agencies as appropriate or necessary in carrying out EEOC's functions.
A copy of this charge will ordinarily be sent to the respondent organization against
which the charge is made.
5.   WHETHER DISCLOSURE IS MANDATORY EFFECrOF NOT GIVING INFORMATION. Charges must
be reduced to writing and should identify the charging and responding parties and the
actions or policies complained of. Without a written charge, EEOC will ordinarily not
act on the complaint. Charges under Title VII, the ADA or GINA must be sworn to or
affirmed (either by using this form or by presenting a notarized statement or unswom
declaration under penalty of perjury); charges under the ADEA should ordinarily be
signed. Charges may be clarified or amplified later by amendment. It is not
mandatory that this form be used to make a charge.
                          NOTICE OF RIGHT TO REQUEST SUBSTANTIAL WEIGHT REVIEW

Charges filed at a state or local Fair Employment Practices Agency (FEPA) that dual-
files charges with EEOC will ordinarily be handled first by the FEPA. Some charges
filed at EEOC may also be first handled by a FEPA under worksharing agreements.
You will be told which agency will handle your charge. When the FEPA is the first to
handle the charge, it will notify you of its final resolution of the matter. Then, if you
wish EEOC to give Substantial Weight Review to the FEPA's final findings, you must
ask us in writing to do so within 15 days of your receipt of its findings. Otherwise,
will ordinarily adopt the FEPA's finding and close our file on the charge.              we

                                      NoTIcE OF NON-RETAUA11ON REQUIREMENTS

 Please notify EEOC or the state or local agency where you filed your charge
                                                                                if
retaliation Is taken against you or others who oppose discrimination or cooperate in
any investigation or lawsuit concerning this charge. Under Section 704(a) of Title VU,
Section 4(d) of the ADEA, Section 503(a) of the ADA and Section 207(f) of GINA, it is
unlawful for an employerto discriminate against present or former employees or job
applicants, for an employment agency to discriminate against anyone, or for a union
to discriminate against its members or membership applicants, because they have
opposed any practice made unlawful by the statutes, or because they have made a
charge, testified, assisted, or participated in any manner in an investigation,
        Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 12 of 40



proceeding, or hearing under the laws. The Equal Pay Act has similar provisions and
Section 503(b) of the ADA prohibits coercion, intimidation, threats or interference with
anyone for exercising or enjoying, or aiding or encouraging others in their exercise or
enjoyment of, rights under the Act.
            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 13 of 40
Appeal Tribunal
Texas Workforce Commission
101 East   15m Street, Room 410
Austin   TX 78778-0001




                                                                                =
                                                                                a
                                                                                a

                                                                                0




                                                                                0)
         EVA A ESCOBAR
         98 SUMMIT AVE
         DEL RIO TX 78840-7671
                Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 14 of 40

                                 Texas Workforce Commission
                                        ppeat rflnrnat

                                                 TWC Building
                                              Austin, Texas 78778

                                                    06-11-2019
                                                      Daie Mailed




     EVA A. ESCOBAR                                                 Appeal No.             2404177-1-1
     98 SUMMIT AVE
     DEL RIO TX 78840-7671                                          S.S. No.              XXX-XX-0302

                                                                    I. C. Date            04/07/2019
                                                                                                                     §
                                                                    Appeal Filed By:       Claimant

                                                                    Date Appeal Filed:    05/14/2019

Notice: The attached decision of the Appeal Tribunal will become final unless, within FOURTEEN (14) DAYS
alter the date mailed, further action is taken in accordance with the instructions contained in this decision. The
last day on which you may file an appeal is 06-25-2019. This date takes into account any official Texas State or
Federal holiday which would extend the appeal time limit.

Appearances:
Date/Location         For Claimant                  For Employer
06/10/2019            EVA ESCOBAR                   NONE
Telephone




    EMPLOYER:           P1: X        NP!:         Account No. 99-992228-7

 DELRIO-CITYOF
 HUMAN RESOURCES
 109 W BROADWAY ST
 DEL RIO TX 78840-5502
                     Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 15 of 40


                               Texas Workforce Commission
                                          PPEai             ritnznai

                                                INSTRUCTIONS
 IF YOU WISH TO REQUEST A REVIEW OF THIS CASE BY THE COMMISSION, YOU MAY FILE
                                                                                  AN APPEAL BY WRiTING DIRECTLY
 TO COMMISSION APPEALS, TWC BUILDING RM 678, 101 K 15111 STREET.
                                                                       AUSTIN. TX 78778, FAXING TO 512-475-2044, OR
 ONLINE AT www.texasworkforce.orWuiain)eal (CLAIMANTS) OR www.texasworkforce.or
 APPEAL MUST BE WITHIN FOURTEEN (14) DAYS FROM THE DATE THIS DECISION WAS
                                                                                amleniuioyer (EMPLOYERS). YOUR
                                                                                MAILED TO YOU. PLEASE INCLUDE IN
  YOUR APPEAL: THE CLAIMANTS SOCIAL SECURiTY NUMBER, THE APPEAL NUMBER.
                                                                               AND DATE DECISION MAILED.
  IF YOU DID NOT APPEAR AND OFFER EVIDENCE AT THE HEARING BEFORE THE
                                                                            APPEAL TRIBUNAL, YOU MAY REQUEST A
 NEW HEARING IF YOU WISH TO CONTEST THIS DECISION AND IF YOU HAVE GOOD CAUSE FOR
                                                                                       YOUR NONAPPEARANCE. YOU
  MAY FILE A REQUEST BY WRITING DIRECTLY TO APPEAL TRIBUNAL TWC
                                                                      BUILDING kM 406. 101 B. 15 STREET. AUSTIN
 TX 78778, FAXING TO 512-475-1135, ONLINE AT www.texasworkforce,orluiaopeaI
                                                                             (CLAIMANTS) OR www.texasworkfoice.orI
 ui*ppealenwlover (EMPLOYERS). OR YOU MAY HAVE A FORM COMPLETED AT ANY LOCAL COMMISSION OFFICE.                        I
                                                                                                            YOUR
 REQUEST MUST GIVE THE REASONS WHY YOU WERE NOT ABLE TO APPEAR AND MUST BE WITHIN
                                                                                              FOURTEEN (14) DAYS
 FROM THE DATE THIS DECISION WAS MAILED TO YOU. PLEASE INCLUDE IN YOUR
                                                                                 REQUEST: THE CLAIMANTS SOCIAL
 SECURiTY NUMBER, THE APPEAL NUMBER, AND DATE DECISION MAILED.
 IF THE FOURTEENTH (14) DAY FROM THE DECISION MAILING DATE FALLS ON A TEXAS
                                                                                   STATE OR FEDERAL HOLIDAY, THE       C':



 TIME LIMiT FOR FILING A REQUEST FOR A NEW HEARiNG OR AN APPEAL WILL BE EXTENDED
                                                                                      THROUGH THE NEXT WORKING
 DAY. ANY REQUEST FOR A NEW HEARING OR APPEAL MADE PRIOR TO THE DATE THIS
                                                                                 DECISION WAS MAILED WILL NOT BE
 TREATED AS A PROPER AND TIMELY REQUEST FOR REHEARING OR APPEAL FROM THIS
                                                                                 DECISION.
 IF YOU FAX YOUR APPEAL OR PETITION TO REOPEN, TWC MUST RECEIVE IT NO LATER THAN 14
                                                                                         DAYS FROM THE DATE THE
 DECISION WAS MAILED.
 IF YOU FILE YOUR APPEAL BY FAX, YOU SHOULD RETAIN YOUR FAX CONFIRMATION AS
                                                                                  PROOF OF TRANSMISSION.
 IF YOU FILE YOUR APPEAL ONLINE, YOU SHOULD RETAIN YOUR CONFIRMATION AS PROOF
                                                                                    OF SUBMISSION.
 TWC WILL USE THE DATE WE RECEIVE THE FAX OR THE DATE THE ONLINE APPEAL
                                                                                    WAS SUBMI1TEI) TO DETERMINE
 WHETHER YOUR APPEAL IS TIMELY.

                                               INSTRUCCIONES
EN CASO DE QUERER SOLIC1TAR A LA COMISION UNA REVISION DE LA PRESENTE CAUSA.
                                                                                     SE PUEDE APELAR ESCRIBIENDO
DIRECTAMENTE A LA SIGUIENTE DIRECCION COMMISSION APPEALS. TWC BUILDING RM 678.101 B, lS
TX 78778 0 MANDANDO POR FAX AL 512-475-2044 0 EN LINEA EN
                                                                                                     STREET. AUSTIN.
                                                                www.texasworkforce.or(uianpea1. LA APELACION DEBE
INTERPONERSE DENTRO DE UN PLAZO DE CATORCE (14) DIAS SUBSIGUIENTES A LA FECHA DE ENVIO DE
                                                                                                         LA PRESENTE
RESOLUCION. SIRVASE INCLUIR EN SU APELACION EL NUMERO DE SEGIJRO SOCIAL DEL/DE LA
                                                                                           RECLAMANTE, EL NIJMERO
DE LA APELACION Y LA FEd-LA DE ENVIO DE LA RESOLUCION.
EN CASO DE NO IIABER COMPARECIDO PARA OFRECER PRUEBAS EN LA AUDIENCIA ANTERIOR
                                                                                          Y DE QUERER IMPUGNAR LA
RESOLUCION, Y SI HA TENIDO UNA CAUSA JUSTIFICADA PARA NO COMPARECER, PUEDE
                                                                                             SOLICITAR UNA NUEVA
AUDIENCIA, ESCRIBIENDO DIRECTAMENTE A LA SIGUIENTE DIRECCION APPEAL TRIBUNAL TWC
15 STREET. AUSTIN. TX 78778. MANDE FOR FAX AL 512-475-1135, EN LINEA A
                                                                                             BUILDING kM 406.101 K
                                                                       www.texasworkforce.orvfulapneal 0 LLENANDO EL
FORMULAJUO CORRSPONDIENTE EN CUALQUIER OFICINA LOCAL DE LA COMISION. DICHA SOLICITUD,
                                                                                                      EN LA QUE HAY
QUE INDICAR POR QUE MOTIVO(S) NO PUDO COMPARECER, DEBERA PRESENTARSE DENTRO DE UN
                                                                                             PLAZO DE CATORCE (14)
DIAS SUBSIGUIENTES A LA FECHA DE ENVIO DE LA PRESENTE RESOLUCION. SIRVASE INCLUIR
                                                                                                EN SU APELACION EL
NUMERO DE SEGURO SOCIAL DELIDE LA RECLAMANTE, EL NUMERO DE LA APELACION, Y LA
                                                                                             FECHA DE ENVIO DE LA
DECISION.
EN CASO DE QUE EL DECIMOCUARTO (CATORCEAVO) DIA SUBSIGUIENTE A LA FECHA DE ENVIO
                                                                                    DE LA RESOLUCION, CAIGA
EN UN DIA OFICIALMENTE FERIADO EN EL ESTADO DE TEJAS 0 EN EL PAlS DE LOS ESTADOS
                                                                                  UNIDOS, SE PRORROCIARA EL
PLAZO PARA APELAR 0 SOUC1TAR NUEVA AUDIENCIA PARA INCLUIR EL PROXIMO DIA
                                                                             LABORABLE. TODA SOLICITUD DE
APELACION 0 DE NUEVA AUDIENCIA QUE SEA PRESENTADA ANTES DE LA FECHA DE ENVIO DE LA
                                                                                      PRESENTE RESOLUCION,
NO SERA CONSIDERADA COMO DEBIDA Y OPORTUNAMENTE PRESENTADA.
SE USTED VA A ENVIAR FOR FAX SU APELACION 0 SOUCITUD DE REAPERTURA LA TWC
                                                                            DEBE RECIBIRLA A MAS TARDAR 14
DIAS POSTERIORS A LA FECHA EN QUE SE LE ENVIO LA DECISION FOR CORREO.
SI PRESENTA LA APELACION FOR FAX, GUARDE COPIA DE LA TRANSMISION FAX COMO
                                                                           PRUEBA DE HABERLO ENVIADO.
SI PRESENTA SU APELACION EN LINEA, DEBE GUARDAR SU CONFIRMACION COMO PRUEBA
                                                                              DE LA PRESENTACION.
LA TWC USARA LA FECHA EN QUE RECIBAMOS EL FAX 0 LA FECHA CUANDO SE PRESENTO
                                                                                LA APELACION EN LINEA PARA
DETERMINAR SI SU APELACION ES OPORTUNA.

Revised 09/1112013
           Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 16 of 40
TEXAS WORKFORCE COMMISSION           Appeal Tribunal Decision          Appeal No.:   2404177-1-1
                                                                        Page No:     ._2_

CASE HISTORY: A determination dated May 1, 2019 disqualified the claimant under Section 207.044
of the Texas Unemployment Compensation Act (hereinafter called "the Act") because the claimant was
discharged from the last work due to misconduct connected with the work. Under that determination, the
no-payment period began April 7, 2019 and continues until the claimant returns to employment and
either works for six weeks or earns wages at least equal to six times the claimant's weekly benefit
amount. The claimant appealed.

The determination also ruled that the employer will not be billed.

ISSUES: The issues in this case include:

Whether the claimant separated from the last work as a result of a discharge based on work-connected
misconduct or a voluntary quit without good work-connected cause.

Whether benefits paid to the claimant which are based on wages from this employer shall be billed to
the employer.

FINDINGS OF FACT: Prior to filing an initial claim for unemployment benefits with the effective
date of April 7, 2019, the claimant last worked from April 3, 2008 through April 8, 2019 as a manager
for the named employer, a city government.

The employer fired the claimant after it came to believe that the claimant had used profanity during an
argument with a committee member with whom the claimant was conducting government business.

Shortly before the claimant was discharged, the claimant received a complaint from a sponsor of an
event the employer was planning to conduct about a committee member who was planning to participate
in the event. The claimant confronted the committee member about the complaint, and an argument
ensued. The claimant never used profanity during this discussion. Afterwards, the committee member
complained, and the employer fired the claimant because it came to believe that the claimant had used
profanity during this discussion.

CONCLUSIONS: Section 207.044 of the Act provides that an individual who was discharged for
misconduct connected with the individual's last work is disqualified for benefits until the individual has
returned to employment and worked for six weeks or earned wages equal to six times the individual's
benefit amount.

Section 201.012 of the Act defines "misconduct" to mean mismanagement of a position of employment
by action or inaction, neglect that jeopardizes the life or property of another, intentional wrongdoing or
malfeasance, intentional violation of a law, or violation of a policy or rule adopted to ensure the orderly
work and the safety of employees, but does not include an act in response to an unconscionable act of an
employer or superior.

The following decision has been adopted as a precedent by the Commission in Section MC 190.10 of
the Appeals Policy and Precedent Manual.

       Appeal No. 2028-CA-77: The claimant, a registered nurse, was discharged because the employer
       believed, based on the complaints of patients and other employees, that she had mishandled
       medications and had misinstructed one of the new personnel in the handling of narcotics. The
            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 17 of 40
TEXAS WORKFORCE COMMISSION           Appeal Tribunal Decision           Appeal No.:   2404177-1-1
                                                                         Page No:



        claimant denied these allegations under oath and the employer presented no firsthand testimony
        in support of them. HELD: Since the claimant denied under oath the allegations of misconduct
        and since the employer presented only secondhand testimony, the employer did not carry its
        burden of proving that the claimant had been guilty of misconduct connected with the work.

The above-cited precedent stands for the principle that an employer bears the burden of proving that a
discharge is for work-connected misconduct, as well as for the principle that where an employer does
not present firsthand testimony as to the incident that triggered its decision to discharge the claimant,
and the claimant presents firsthand testimony denying the employer's allegations as to that incident, the
claimant's testimony is generally given more weight and the employer generally thereby fails to prove
that the discharge was for work-connected misconduct.

In the present case, the weight of the evidence presented indicated that the employer fired the claimant
because it believed that the claimant had used profanity during an argument with a committee member
with whom the employer was doing business. However, the claimant denied under oath having used any
profanity during that discussion, and the employer presented no testimony at the hearing. Therefore, the
Appeal Tribunal concludes that the claimant did not use profanity during the discussion in question.

Although the claimant admitted to having argued with the committee member, the argument was in the
context of asking the committee member about a sponsor's complaint about the committee member. The
Appeal Tribunal concludes that the evidence presented does not establish that anything the claimant said
during this argument rises to the level of work-connected misconduct.

For the foregoing reasons, -under the above-dted precedent, the Appei Tiibuiai concludes that the
claimant was discharged for reasons other than work-connected misconduct. Therefore, the
determination dated May 1, 2019, which disqualified the claimant for benefits beginning April 7, 2019
under Section 207.044 of the Act, will be reversed.

Section 205.0 13 of the Act provides that, at the end of each calendar quarter, the Texas Workforce
Commission shall bill each reimbursing employer for an amount equal to the amount of the regular
benefits plus one-half of the amount of the extended benefits paid during such quarter which are
attributable to service in the employ of such employer, except that a state, a political subdivision of a
state, or any instrumentality of any states or political subdivisions of a state, that is a reimbursing
employer shall pay 100 percent of the extended benefits paid, and reimbursements shall be paid by the
reimbursing employer to the Commission.

Section 205.013 of the Act further provides that if a reimbursing employer pays a reimbursement to the
Commission for benefits paid to a claimant that are not in accordance with the final determination or
decision under this subtitle, the employer is not entitled to a refund of, or credit for, the amount paid by
the employer to the Commission unless the employer has complied with the requirements of
Section 208.004 with respect to the claimant.

Section 205.0125 of the Act, effective for claims dated September 1, 2015 and later, provides that,
notwithstanding any other provision of Chapter 205 of the Act, a reimbursing employer is not liable for
paying a reimbursement for benefits paid to an individual, regardless of whether the employer was
named as the individual's last work, if the individual's separation from work with the employer resulted
from the individual being discharged for misconduct or voluntarily leaving work without good cause
connected with the individual's work.
           Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 18 of 40
TEXS WORKFORCE COMMISSION        Appeal Tribunal Decision       Appeal No.:   2404177-1-1
                                                                 Page No:     _4


Since the claimant's separation from the employer's employment was not a discharge for misconduct
connected with the work or a voluntary separation without good cause connected with the work, the
employer will be billed for benefits paid to the claimant based on wages from this employer.

DECISION: The determination dated May 1, 2019, which disqualified the claimant for benefits
beginning April 7, 2019 under Section 207.044 of the Act, is reversed.

The employer will be billed.




                                                              R. KELLY                              I
rdk                                                           Hearing Officer
                                                                                                    Case # 2404177
                                                                                                    R.   KELLY
                                                                                                   06-10-2019 09:30 AM.
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 19 of 40




                                                                    Vea el otto lado de esta página para  'er esta in.formación en espaftol.
                                                                    If your hearing is scheduled as a
                                                                                                       telephone conference call hearing, online registration for your bearing will be available on the day of yo
                                                                    hearing. If you want to register online rather than call in for your hearing, visit texasworkforce.ora/hearing on the day of your hearing and
                                                                    follow the instructions on the web site. You will need the Case Number listed above. If your hearing is scheduled at an office location,
                                                                    participation by telephone may not be possible, please see the attached Notice of Hearing for more infonnation.
                                                                    When registering f'or your hearing, be sure to:
                                                                            Check the Case Hearing Details to make sure you are registering for the right hearing
                                                                            Enter a valid telephone number, including area code and any extension number, where you can be reached at the time of the
                                                                                                                                                                                                         hearing
                                                                            Enter on whose behalf you are appearng, usually Claimant or Employer
                                                                            Check the infonnation you entered to make sure it is conect before you Submit your registration
                                                                            Write down the Confirmation Number you will receive when you Submit your registration
                                                                            After you write down the Confmnation Number, click Finish to complete your registration
                                                                    To change any infomiation before the hearing begins, go back to
                                                                                                                                       texasworkforce.orglhearine and follow the instructions to Update.
                                                                    Important: To participate in your hearing, you must either register online or call in within the 30 minutes before the time your hearing is
                                                                    scheduled. If you have any problems registering online for your hearing, call 1-800-252-3749 and speak with a receptionist within the 30
                                                                    before your hearing is scheduled to begin. See the cover page of this Notice of Hearing for more information.
                                                                                                                                                                        225
                                                                                                                                                                        EVA A ESOBAR
                                                                                                                                                                        98 SUMMIT AVE
                                                                                                                                                                        DEL RIO IX 78840-7671
      Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 20 of 40


 Claimant:             SSN: XXX-XX-0302               Employer: P1 Account: 99-992228-7
 EVA A ESCOBAR                                        DEL RIO - CITY OF
 98 SUMMIT AVE                                        HUMAN RESOURCES
 DEL RIO TX 78840-7671                                109 W BROADWAY ST
                                                      DEL RIO TX 78840-5502
 Hearing Date:
 MONDAY, JUNE 10, 2019                                Hearing Start Time:
                                                      9:30AM
Register at texasworkforce.orgJhearini                Central Daylight Time
or by calling 1-800-252-3749 between
9:00 AM and 9:30 AM for your hearing.                 Hearing Officer:
                                                     R. KELLY
Note: If you live in or near El Paso, the
hearing time will be one hour earlier than
shown above.
                                       What You Must Do:
> Send documents before the hearmg. If any documents you feel are important to your case are
  not included in this hearing packet, immediately fax or mail copies of the documents to the
  hearing officer and the other partY. Documents should be received at least two working days
    prior to the scheduled hearing. Provide the Appeal number, the claimant's name, and the last
                                                                                                 four
    numbers of the claimant's Social Security number.
> Register for your hearing.        This hearing will be held by telephone conference call. On the
     hearing date, register online at te1asworkforce.orf/beariu or call (800) 252-3749 within the
     30 minutes before the hearing start time. Give the operator the phone number where you can
     be reached for the hearing. If you call from a pay phone, be sure it can receive incoming
                                                                                               calls.
Please review the hearing packet and have it available at the hearing.
The hearing may be your only chance to tell what happened, present your documents, and
                                                                                                     ask
questions of the witnesses. If you do not register online at texasworkforce.org/hearing or call (800)
252-3749 within the 30 minutes before the hearing start lime, you may not be allowed to
                                                                                             participate
in the hearing. You will not have another opportunity to offer testimony unless you can
                                                                                               establish
good cause for why you did not call in as instructed. Employers who are not parties of
                                                                                                interest
(indicated above as NP!) do not have the right to request a new hearing, nor to appeal.
Visit texasworkforce.org/appeals or texasworkforce.orgfappealsemployers for more information
on the appeal and hearing process.
Appeal flied by: Claimant                                                  R. KELLY, Hearing Officer
Appeal Date: 05/14/20 19                                               Texas Workforce Commission
Initial Claim Date: 04/07/2019                                                   101 E.15th St.Rin.410
Determination Date(s): 05/01/2019                                                     Austin,Tx 78778
                                                                      Hearing Officer (512) 342-1067
                                                                               Fax No. (512) 475-2150
  Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 21 of 40

                          Issues in         Your Hearing
                       (Additional issues, if any, are continued on Page 4.)


Whether the claimant was separated from the last work as a result of a discharge based on
work-connected misconduct or a voluntary quit without work-connected good cause. If
claimant's discharge occurred while absent from work due to illness, or if claimant resigned
from work upon the advice of a physician, claimant should immediately mail or fax to the
hearing officer and opposing party a physician's statement to medically verify claimant's
physical condition. Testimony alone as to a physical condition may be insufficient.

Chargeability of benefits paid to claimant which are based on wages from this employer.

If employer is a reimbursing employer, benefits paid to claimant based on wages from this
employer on claims dated prior to September 1, 2015, shall be billed to the employer,
benefits paid to claimant on claims dated on and after September 1, 2015, may be billed to
the employer based on claimant's separation from work.




                                    Equal Oppcm2nity Program
               Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 22 of 40




5-A
                         Your Appeal TribunaL Rearing - Information and Instructions

Hearing Packet Contents                                       the cover page ofthis Notice and the     claimant's name
TWC mails a Notice of Hearing and copies of the               and last four numbers of the claimant's social security
information we have to all hearing participants. This         number.      Do this even if you believe the Texas
packet should contain:                                        Workforce Commission or the other side already his
        The date that TWC notified the claimant's last        them. If you don't, the documents may not be
        employer that the claimant applied for                considered as evidence. Include only docwnents that
        unemployment benefits. (Fhis information is           relate directly to issues listed on the hearing notice.
        included only if relevant to the claim.)
        Any protests to the claim.                            Special Eqerpuient
        Any information that TWC received in response         If you need    access to a telephone, fax machine, or
        to the claimant's claim.                              speakerphone to present witness testimony or
        Any fact finding statements that TWC took             documents, TWC can set up the equipment at a Texas
        while investigating issue(s) on appeal.               Workforce Center in your area. We will try to provide
        The appeal itself (either a letter or appeal form).   as much privacy for your hearing as possible. To
                                                              request the equipment, please contact your local Texas
Have the packet with you when the hearing begins.             Workiorce Center as soon as you know the time and date
                                                              for your hearing.
Puipese of the hearing
The hearing is a fact-finding process that uses a             For a directory of TWC Workfoiee Centers, please visit:
question-and-answer method. Each side may present             www.texasworkfcree.org. Relay Texas customers may
testimony, witnesses, and documents relevant to its case.     communicate with TWC at 1-800-735-2989 (FDD) ár 1-
The hearing officer will conduct a fair hearing,              800-735-2988 (Voice).
detennine what is relevant, and make sure the record is
complete. After the hearing, the officer will prepare a
written decision based on the evidence. That decision         You may present witnesses to support your case. If you
willbemailedtoyou..                                           wish to present witnesses, they should have personal
                                                              (i.e, firsthand) knowledge about the background,
What happens at a hearing?                                    policies, incidents, or events regarding the issues listed
Your Notice of Telephone Hearing lists what issues the        in the hearing notice. For example, they either saw the
hearing will cover. The hearing is recorded and all           incident, heard a supervisor or employee say something
proceedings arc taken under oatk After explaining the         directly, or saw the paperwork connected to the event
law and procedures, the hearing officer will ask              Because firsthand witnesses may be beneficial to your
questions of each side and its witnesses in turn. After all   case, contact your witnesses before the hearing and have
testimony is taken from one side, the same procedure is       them arrange their schedules so they can participate in
repeated for the other side. Wait your turn, as you may       the hearing. When the hearing begins, you must give the
not interrupt while another person is testifying. The         hearing officer your list of witnesses and their contact
hearing officer will tell you when it's your turn to ask      phone numbers. Have your witnesses remain available
questions. Ask relevant questions that have not already       for the call until the hearing officer or you release them
been asked and answered. If you don't have any                from the hearing.
questions, let the hearing officer know.
                                                              Sworn Statements
Evidence                                                      A sworn written statementcalled an affidavitis
Written evidence or documents such as letters,                sometimes used when a witness is unavailable to testify
timecards, or doctors' statements may help your case.         at the scheduled hearing time. An affidavit cannot be
Photos, maps, or charts may also help explain what            given as much weight as live witness testimony because
happened. Be ready to tell who prepared the evidence          the person who made the sworn statement is unavailable
and how it helps your case. Send legible copies of the        to answer questions. If an affidavit is used, it must be
documents to the hearing officer and the other side           specific and must be sworn to before a notary public.
before the hearing, including the Appeal number from
                Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 23 of 40




 6-A
 Do I need a lawyer?                                            Trnie zones
 The unemployment appeal process is designed for                If you call from a time zone other than Central Standard
 claimants and employers who don't have attorneys. The          Time/Central Daylight Time, be sure to properly
 hearing officer will help you develop the facts, present       calculate the time difference.
 your documents, and question the other side. However,
 an attorney or another person may represent you at your
                                                                Withdrawing an appeal
 own expense.                                                   Only the person who filed the appeal may withdraw it.
                                                                If you wish to withdraw your appeal, please notify your
 Schedule Conflicts                                             hearing officer in writing or by telephone. The name,
 Hearing postponements are not ordinarily granted.              address, and phone number of the hearing officer are
 However, if you have a justified conflict, notify the          listed on the Notice of Telephone Hearing.
 hearing officer as soon as possible before your hearing..
 If you don't, a later request to reopen your hearing may       Subpoenas
 be denied.                                                     A subpoena is a legal document issued by the hearing
                                                                officer that orders an essential witness to testify or
Interpreters                                                   produce certain documents for the hearing. Before
The Appeal Tribunal will provide qualified interpreters.       requesting a subpoena, ask the witness to voluntarily
If you or any of your witnesses need an interpreter and        participate or furnish documents. If the witness refuses,
you have not previously requested one, notify your             call your hearing officer immediately. The subpoena
hearing officer immediately.                                   process takes several days, so please allow plenty of
                                                               time. The hearing officer determines if it is necessary to
Failure to appear and requests to reopen                       issue a subpoena.
If one side fails to participate in the hearing, the hearing
officer may take testimony from those present and issue        Declaim
a decision based on that testimony. The side that failed       The AeaI Tribunal will issue a written decision on
to participate may request a reopening of the case, but        your appeal. That decision will resolve each issue, but it
must first establish good cause for the original               will not review in detail all testimony or
nonappearance. If you want a hearing reopened, you                                                           documents
                                                               presented at the hearing. If you disagree with the
must request it in writing no later than 14 days of the        decision, youhavetherighttofllealIirtherappeal. The
decision date.                                                 decision will include instructions on how to file an
                                                               appeaL
Faxing your appeal or petitio* to reopen
Ifyou fax your appeal or petition to reopen, TWC must          Overpayment of benefits
receive it no later than 14 days from the dale the decision    An adverse decision may result in an overpayment of
was mailed. Keep your fax confirmation as proof of             benefits In the event you arc overpaid benefits, you will
tranRmission. TWC will use the date we receive the fax         be required to repay those benefits to the Texas
to determine whether your appeal is timely.                    Workforce Conirnission. You will not be allowed to
                                                               receive unemployment benefits until the overpayment
                                                               has been repaid in 1W!.
              Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 24 of 40




7-A
                        Selected Sections of the Texas Unemployment Compensation Act

One or more of the ibilowing sections of the Texas           Military personnel who do not reenlist have not left
Unemployment Compensation Act may be involved in             work voluntarily without good cause connected with the
your case, depending on the issues on appeal. Other          work
sections of the Act not listed here may also be involved.
Ifso, the hearing officer will explain them before your      An individual who is partialky unemployed and who
hearing.                                                     resigns that employment to accept other employment
                                                             that the individual believes will increase the individual's
Discharge for Misconduct. Section 207.044 of the Act         weekly wage is not disqualified for benefits wider this
states an individual is disqualified for benefits if the     section..
individual was discharged for misconduct connected
with the individual's last work Disqualification under       A temporary employee of a temporary help firm is
this section continues until the claimant has returned to    considered to have left the employee's last work
employment and worked for six weeks or earned wages          voluntarily without good cause connected with the work
equal to six times the individual's weekly benefit           if the temporary employee does not contact the
amount.                                                      temporary help firm for reassignment on completion of
                                                             an assignment A temporary employee is not considered
Definition ol Misconduct. Section 201.012 of the Act         to have left work voluntarily without good cause
defines "misconduct" as the mismanagement of a               connected with the work under this subsection unless the
position of employment by action or inaction, neglect        temporary employee has been advised: (1) that the
that jeopardizes the life or property of another,            temporary employee is obligated to contact the
intentional wrongdoing or malfeasance, intentional           temporary help finn on completion of assignments; and
violation of a law, or violation of a policy or rule         (2) that unemployment benefits may be denied if the
adopted to ensure the ordedy work and safety of              temporary employee foils to do so.
employees. The term "misconduct" does not include an
act in response to an unconscionable act of an employer      Total and Parlial Unemployment. Section 201.091 of
or superior.                                                 the Act states that an individual who last worked for a
                                                             temporary help firm is not considered to be unemployed
Voluntarily Leaving Work. Section 207.045 ofthe Act          until three business days have passed since the date the
states an individual who left the individual's last work     individual's last assignment ended.
voluntarily without good cause connected with the work
is disqualified until the individual has returned to         Filing Information Notices. Section 208.001 of the
employment and worked for six weeks or earned wages          Act states, in part, that claims for benefits shall be made
equal to six times the individual's weekly benefit           in accordance with the rules adopted by the commission.
amount, unless the individual left work to move with a       Each employer shall post and maintain, in places
spouse from the area where the individual worked. In         accessible to employees, printed notices giving general
that case, the claimant shall be disqualified for not less   information about filing a claim for unemployment
than six nor more than twenty-five benefit periods           benefits.
following the filing of a valid claim, as determined by
the commission according to the circumstances in each        Failure to Apply for, Accept, or Retura to Work
case.                                                        Section 207.047 of the Act states an individual is.
                                                             disqualified for benefits ifduring the individual's benefit
No individual may be disqualified because the individual     year the individual foiled, without good cause, to apply
left work because of a medically verified illness of the     for available, suitable work when directed to do so by
claimant or claimant's minor child injury, disability, or    the commission, or to accept suitable work offered to the
pregnancy if the individual is available for work A          individual, or to return to the individual's customary
medically verified illness of a minor child prevents         self-employment (if any) when directed to do so by the
disqualification under this section only if reasonable       commission.
alternative care was not available to the child and the
employer refused to allow the individual a reasonable        Disqualification continues until the individual has
                Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 25 of 40




   8A
   Benefit Eligibility Co.diöons. Section 207021 of the
                                                                   that act (42 U.S.C. Section 5177) had the employee not
   Act states an unemployed individual is eligible to
  receive benefits for a benefit period if the individual          received state unemployment compensation benefits,
                                                                   (7) Was caused by a natural disaster, fire, flood,
  (1) Has registered for work at an employment office                                                                    or
 has continued to report to the employment officeand        as
                                                                   explosion that causes employees to be separated from
                                                                   one employer's employment;
  required by rules adopted by the commission,
                                                                   (8) Was based on a disaster that
  (2) Has made claim for benefits,                                                                    results in a disaster
                                                                   declaration by the governor under Section 418 014,
  (3) Is ablà to worlq
  (4) Is available for work;                                          Government Code;
                                                                      (9) Resulted from the employee's resigning from partial
  (5) Is actively seeking work in accordance with
                                                         rules        employment to accept other employment that the
 adopted by the commission;
 (6) For the individual's base period, has benefit vage               employee reasonably believed would increase the
                                                                     employee's weekly wage;
 credits: (A) in at least two calendar quarters; and (B) in
                                                                     (10) Was caused by the employer being
 an amount not less than 37 times the individual's benefit                                                    called to active
                                                                     military service in any branch ofthe United States aimed
   amount;
                                                                     forces on orafterjanuary 1, 2003;
  (7) After the begmnmg date of the individual's
                                                        most         (11) Resulted from the employee leaving the employee's
  recent pior benefit year, if applicable, earned wages
                                                            in       workplace to protect the employee from family violence
  an amount equal to not less than six times
                                                          the        or stalking or the employee or a member of the
  individual's benefit amount,
  (8) Has been totally or partially unemployed for a                 employee's nilnediate family from violence related to a
                                                       period       sexual assault as evidenced by: (A) an active or recently
  of at least seven consecutive days,
  (9) Participates in reemployment services such as a job           issued protective order documenting sexual assault of
                                                                    the employee in a member ofthe employee's immediate
 search assistance service, if the nxbvidual baa been
                                                                    family or family violence against, or the
 determined, according to a profiling system established                                                      stalking of; the
 by the commicsion, to be likely to exhaust thgibihty               employee or the potential for family violence against, or
                                                          for       the stalking of; the employee; (B) a police record
 regular benefits and to need those sórvices to obtain new
                                                                    documenting sexual assault of the employee or a
 employment, unless (A) the individual has completed
                                                                   member of the employee's immediate flimily or family
 participation in such service, or (B) there is reasonable
                                                                   violence against, orthe stalking of; the:empioyeç (C) a
 cause, as determined by the commission, for the
                                                                   physiciarfs statement or other medical documentation
 individual's failure to participate in those services
                                                                   that describes the sexual assault of the employee or a
                                                                   member of the employee's immediate family or family
 £clnsions from Cliaaebacks. Section 204.022 of the                violence against the employee that (i) is recorded in any
 Act states that benefits paid to a claimant shall not be
                                                                   form or medium that identifies the employee or member
  charged to an employer's account if the claimant's last
                                                                  of the employee's family, as applicable, as the patient;
 separation from the employer's employment prior to the
                                                                  and (ii) relatesto the history, diagnosis, treatment, or
 be     ing date of the claimant's benefit year:
 (1) Was required byàfedenul statute;                             prognosis of the patient, or (D) written documentation
                                                                  from a family violence center or rape crisis center that
 (2) Was required by a state statute or municipal
                                                                  describes the sexual asault of the employee or a
 ordinance,
 (3) Would have disqualified the employee under Section           member of the employee's immediate family or family
                                                                  violence against the employee,
 207 044, 207 045, or 207 053 if the employment had
                                                                  (12) Resulted from a move from the area of the
been the employee's last worlq
(4) Imposes a disqualification under Section 207 044,             employee's employment that (A) was made with the
                                                                 employee's spouse who is a member of the armed forces
207045,207051, or 207 053,                                       of the United States, and (B) resulted from the spouse's
(5) Was caused by a medically verifiable illness of the
                                                                 permanent change of station longer than 120 days or a
employee or the employee's minor child,
                                                                 tour of duty longer than one year;
(6) Was based on a natural disaster that results in a
                                                                 (13) Was caused by the employee being unable to
disaster declaration by the president of the United States
                                                                 perform the work as a result of a disability for which the
under the Robert T Stafford Disaster Relief and
                                                                 employee is receiving disability insurance benefits under
Emergency Assistance Act (42 U S C Section 5121 et               42 U.S.C. Section 423;
                Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 26 of 40




 9-A
  medical documentation, but only if no reasonable,             (1) Shared work benefits paid under Chapter 215 may
  alternative care was available;                               not be charged to the account of an employer if the
  (15) Was caused by the employer's reinstatement of a          benefits are reimbursed by the federal government under
  qualified uniformed service member with reemployment          the federal layoff Prevention Act of 2012 (Pub. L No.
  rights and benefits and other employment benefits in          112-96, Subtitle D, Title II).
  accordance with the Uniformed Services Employment
  and Reemployment Rights Act of 1994 (38 U.S.C.                Protest of Poteutial Ckargebacks. Section 204.024
  Section 4301 et seq.); or                                     requires that to protest a potential chargeback, an
  (16) Was due to a reason that (A) constitutes an             employer to whom notice is mailed under Section
  involuntary separation under Section 207.046(aXl); and       204.023 must mail to the commission at Austin a protest
  (B) does not constitute good cause connected with the        not later than the 30th day after the date the notice was
  employee's work under Section 207.045 for the                mailed or the right to protest the chargeback is waived.
  employee to voluntarily leave employment.                    The protest must include a statement of the facts
  (a-i) Benefits computed on benefit wage credits of an        supporting the grounds of the protest.
  employee or fanner employee may not be charged to the
  account of an employer if (1) the employment did not         Determinatlea Final; AppeaL Section 212.053 of the
  constitute suitable work for the employee, as determined     Act states, in part, an examiner's determination is final
  under Section 207.008; and (2) the employee worked for       for all purposes unless the claimant or the person or
 the employer less than four weeks.                            branch for which the claimant last worked, and to whom
 (a-2) Benefits computed on benefit wage credits of an         a copy of the determination is mailed files an appeal
 employee may not be charged to the account of an              from the determination not later than the 14th calendar
 employer if the employee continued to work the                day after the date the on which the copy of the
 employee's customary hours for the employer when the          determination is mailed to the last known address of the
 employee's benefit year began. This subsection does not       claimant, person, or branch as shown by commission
 apply to a claim for unemployment benefits made under         records.
 Chapter 215.
 (b) For the purposes of this section, if an employee's last    Fraud and Penalty. Section 214.003 requires that 11 by
 separation from the employment of the employer is a           willful nondisclosure or misrepresentation of a material
 separation for which the employee was determined to            fact, whether the nondisclosure or misrepresentation is
 have been disqualified under Section 207.048, the             made by the person or for the person by another, a
 employee's last separation from the employment of that        person receives a benefit when a condition imposed by
 employer is considered to be the next later separation        this subtitle for the person's qualiIing for the benefit is
 from the employment of that employer.                         not fulfilled or the person is disqualified from receiving
 (c) Except as provided by law, evidence regarding an          the benefit, the person forfeits the benefit received, and
 employee described by Subsection (aXil) may not be            rights to benefits that remain in the benefit year in which
disclosed by a person without consent ofthe employee.          the nondisclosure or misrepresentation occurred; and the
(d) For purposes of Subsection (aXil): (1) "Family             commission shall require the person to pay a penalty in
violence" has the meaning assigned by Section 71.004,          an amount equal to 15 percent of the amount of forfeited
Family Code. (2) "Stalking" means conduct described by         benefits.     The forfeiture,, cancellation, or penalty
Section 42.072, Penal Code. (3) "Immediate family"             imposed under this section is efibetive only after the
means an individual's parent, spouse, or child under the       person has been afforded the opportunity for a fair
age of 18. (4) "Sexual assault" means conduct described        bearing before the commission or its duly designated
by Section 22.011 or 22.021, Penal Code. (5) "Family           representative.
violence center" has the meaning assigned by Section
51.002, Human Resources Code.                                  Overpayment Liability.. Section 2 14.002 provides that
(e) Benefits may not be charged to the account of an           a person who has received an improper benefit is liable
employer, regardless of whether the liability for the          for the amount ofthe improper benefit The commission
chargeback arises in the employee's current benefit year       may recover an improper benefit by deducting the
or in a subsequent benefit year, if the employee's last        amount of an improper benefit from any future benefits
separation from the employer's employment before the           payable to the person, or collecting the amount of an
emniovee's benefit year was or would have been                 imnmner benefit fir the enmnematinn fi,nd
                Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 27 of 40




10-A
"Improper benefit" means the benóflt obtained by a           maximum potential chargeback in connection with the
person because ofthe nondisclosure or misrepresentation      claim for benefits
by the person or by another of a material fact, without      Benefits paid to a claimant that are not in accordance
regard to whether the nondisclosure or misrepresentation     with the final determination or decision under this
was known or fraudulent, and while any condition for         subtitle shall be charged to the account of apersou if(1)
the person's quali1,ing was not fulfilled in the person's    the person, or the person's agent, without good cause,
case; or the person was disqualified from receiving          fails to provide adequate or timely notifi ation ünd& this
benefits.                                                    section; and (2) the commission determines that the
                                                             person, or the person's agent, has failed to provide
Initial Claim, Last WorL Section 208002 provides             tunely or adequate notification under this section on at
that the commission shall mail a notice ofthe filing of an   least two prior occasions. Notification is not adequate if
initial claim for benefits to the person fOr whom the        it merely alleges that a claimant is not entitled to benefits
claimant last worked before the efictive date of the         without providing sufficieflt factual information, other
initial claim. If the person for whom the clainint last      than a general statement of the law, to support the
worked has more than one branch or division erating          allegation. Good cause is cstabhshed only by showmg
at different locations, the commission shall mail the        that a person, or the person's agent, was prcyented from
notice to the branch or division at which the claimant       complying with this section due to compelling
last worked. Mailing of a notice under this section to the   circumstances that were beyond the person's control
correct address of the person, branch, or division for
which the claimant last worked is notice ofthe claim to      Exception from Duty to PayReinibursemeut
theperson.                                                   Section 205.0125 of the Act provides in part that (a)
                                                             notwithstanding any other provision of this chapter, a
AdverseFacts Affecting Claim; Waiver                         reimbursing employer is not liable for paying a
:Sction2O8 004 requires that áperson to whom notice is       reimbursement for benefits paid to an individual,
mailed under Section 208 002 shall notd               the    regardless of whether the employer was named as the
commission promptly of any facts known to the person         individual's last work, if the individual's separation from
that may adversely affect the ólaimant's right to benefits   work with the employer resulted from the individual (1)
or affect a charge to the person's account That notice       being discharged for misconduct; or (2) voluntarily
must include sufficient factual information to allow the     leaving work without good cause connected with the
commission to make a detenmnalion regarding the              individual's work (b) A reimbursing employer may
 claimant's entitlement to unemployment bonOfits. A          contest reimbursements billed to the employer by the
person who does not mail or otherwise deliver                commission in violation of this section using the dispute
notification to the commission within 14 days after the      resolution procedures prescribOd by Chapter 212 and
date notice of a claim was mailed to the person by the       rules adopted under that chaptà: This law applies only
commission waives all rights in connection with the          to claims for unemployment benefits filed on or after
claim other than rights relating to a deiial or machine      September 1, 2015. A claim filed prior to September 1,
 error as to the amount of the person's chargeback or        2015, is governedbythelawineffectonthedatctbat
                                                             claim was filed.
          Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 28 of 40




11-A




                                   Benefits      Non-Monetary Determinations
                                                    Fact Finding


         SSN: XXX-XX-0302      EVA A FSCORAR             Case Nbc: 4
         Issue Nbr: 1 Type: FIREI) Reason: FIRED - INTAKE STATEMENT
         Stmt Nbr 1   of 3    Stint of: Claimant        Taken: 04-12-2019 12:16:37PM

         Name: EVA A ESCOBAR            Title:
         Phone Stint: Y Claim ID: 2019-04-07       Claim Dt: 04-07-2019    Rebuttal: N       Footnote: N
         Why were you fired? Reason you were given }LARRASSING A COMMiTTEE MEMBER

         Name of the person who told you that you were fired: MARIO GARCIA
         Title of the person who told you that you were fired: HR
         Did something specific happen that caused you to be fired? V
         Explanation: I WAS OVER THE ORGANIZATION WITH BORDER PATROL AN!)
         SUGGESTED OT
          HER MEMBERS OF THE COMMUNiTY TO GET INVOLVEJESSICA LENBARK GOT ALL
         THE SPONS
          ORS AND SHE WENT TO A SPONSOR AND HARRASSED THE SPONSOR. AND I WENT TO
         MS
          LENBARK TO CONFRONT HER ABOUT HER }IARRASSING TIlE SPONSOR. TOLD ME TO
         GWE AS
           TATEMENT OF WHAT I SAID TO MS LENBARI( MY BOSS SAID THAT I WAS
         UNPROFESSIONAL
           ON TILE WAY I HANDLE!) THE SITUATION.
         Did you have any warnings related to the reason you were given for being
         fired? N
         Explanation: NO WARNINGS,NFVER WRITEN-UP
         Did you do what you were warned about?_


            No footnote entered

                                                                                                           Page: 2

                                  Benefits - Non-Monetary Determinations
                                                   Fact Finding


   SSN: XXX-XX-0302     EVA A ESCOBAR            Case Nbr: 4
   Issue Nbr: 1 Type: FIRED Reason: VIOLATION OF COMPANY RULE(S)/POLICY
   Stint Nbr: 2 of: 3   Stmt of: Employer       Taken: 04-22-2019 09.12:24 AM

   Name: MARIO GARCIAT1t1e: INTERIM HRDIRECTOR
   Phone Stint: Y Claim ID: 2019-04-07 Claim Dt: 04-07-2019           Rebuttal: N        Footnote: V
   What was reason for separation from work? UNPROFESSIONALBEHAVIOR WITH A
       VISITOR/CIJSTOMER/COMMITTEE MEMEBER.
   What was reason lven to claimant? SAME.
              Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 29 of 40




12-A


       Exactly what happened? SHE WAS THE MANAGER FOR OUR CIVIC CENTER FACILITY. AT
        AN EVENT, SHE HAD A CONFRONTATION WITH ONE OF TILE ATfENDANTS, MADE SOME
       VERY
        UNPROFESSIONAL AND OFFENSIVE REMARKS THAT WERE VIDEOEI) BY ANOTHER PERSON.
       What was the nile/policy? THERE IS A PROFESSIONAL CONDUCT REQUIREMENT.
        BOISTEROUS BEHAVIOR, ARGUING WIOTHERS, ETC. DISCIPLINE UP TO TERMINATION.
       How/when was rule/policy communicated? UPON hIRE DURING ORIENTATION ANDALSO
        DURING REFRESHER COURSES
       Aware actions could lead to discharge' Y
       Explain. FM SURE SHE WAS AWARE.
       Employer action toward others who violated rule/pol1cy? OTHERS HAVE ALSO BEEN
        DISMISSED
       Rule(s)/policy(s) equally enforced? Y
       Prior warning(s)? N
       If yes, when; by whom; reason(s) for warning(s); written/oral; signed by claimant (If applicable)? NOT
       THAT FM AWARE OF.
       Priorsuspensien(s)? N
       Progressive disciplinary policy? N
       Was policy followed' Y
       Explain THIS CAN BE GROUNDS FOR TERMINATION
       Time lapse between incident and discharge? Y
       If yes, explain. WE DII) AN INVESTIGATION, GATHERED STATEMENTS, SO iT WAS
        ABOUT A WEEK BETWEEN FINAL INCIDENT AND HER BEING LET GO.

       FINAL INCIDENT SEE SAID THIS WAS MY ****** FACILITY AND IlL DO WHAT THE HELL I
       WANT TO. SHE DID NOT HAVE THAT TYPE OF AUTHORITY. THE GUEST WAS FROM ANOTHER
       STATE THERE WERE OTHER PEOPLE THERE AND THIS WAS       RECORDED BY ANOTHER GUES
       REBUTTAL I'M NOT SURE WHY SHE'S SAYING A COMMITTEE MEMBER IT'S      POSSIBLE THIS
       PERSON WAS A COMMuTE MEMBER. I DON'T KNOW THE INDIVIDUAL THAT SHE'S SPEAKING
       ABOUT WHETHER THERE WAS ANY CONFRONTATION OR NOT THERE WAS STILL THE ISSUE
       WITH PROFESSIONALISM AND THE LANGUAGE THAT SHE USED
            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 30 of 40




13-A




                                 Benefits      Non-Monetary Determinations
                                                  Fact Finding


       SSN: XXX-XX-0302     EVA A FSCOBAR            Case Nbr: 4
       Issue Nbr: 1 Type: FIRED Reason: VIOLATION OF COMPANY RULE(S)/POLICY
       Stmt Nbr: 3  of: 3   Stmt of: Claimant       Taken: 05-01-2019 03:06:46 PM

       Name: EVA A ESCOBAR            Title:
       Phone Stint: Y Claim ID: 2019-04-07       Claim Dt: 04-07-2019   Rebuttal: Y   Footnote: Y

       Exactly what happened? THE ALLEGATIONS OF ME TElLING TIWM I COULD DO THE
       HELL
        I WANT TO DO YES. I TOLD THE CUSTOMER I WAS VERY UPSET I AM NOT GOING TO
       Sn
        TUERE AND IlL WHAT SHE DID SHE WENT TO A SPONSOR THE CITY MADE ME GET
       FOR *
       What was the nile/policy? NO I DO NOT THINK SO
       How/when was nile/policy communicated? WE ONLY HAD ONE TIME IN THE 11 YEA1
        THAT WE HAD THAT ONE TIME, IT HAD SOMETHING TO WORK WITH THE
       COMMUNITY***
       Aware actions could lead to discharge? N
       Explain. I DID NOT BECAUSE I DID NOT KNOW TillS COULD LEAD TO THIS. I HAD
        PUT UP WITH ALOT OF STUFF WITH THE CITY. I HAVE ALWAYS WORKED WITH THE
       **
       Prior warning(s)? N
       Prior suspension(s)? N
                                                                                                    /
       Time lapse between incident and discharge? Y
       If yes, explain. I WORKED A WEEK AND A DAY. I FILL OUT AN INCIDENT REPORT
        I JUST GOT WITH THE INTERIM HR AND I GOT WITH MY SUPERVISOR. I HAD TOLD
       HER
        WITH THE ENCOUNTER WIll! THIS INDiVIDUAL.

        * HER AND SHE COMES TO MY
                                    FACILITY COMING TO INTERFERE AT THE EVENT. I
       WASS1TTING AT THE BOARD AND SHE GOT VERY OFFENSiVE TO ME WHEN I TOLD HER
       THATTHE SPONSOR WAS WENT THROUGH HER BUSINESS AND ASKED HER FOR SOME
       MORE ITEMS THAT WERE NOT TO BE USE BY THE OWNER OF THE BUSINESS. THIS
        SPONSOR HAS BEEN SPONSORING THE EVENT FOR 6 YEARS WITHOUTH CHARGING ANY
       DEPOSIT OR FEE. I SAID TO HER TO JESSICA DO NOT BE THROWING STUFF AROUND I GOT
       THIS SPONSOR TO HELP THE CITY. I SAID I CAN GET YOU THE HECK OUT OF HERE AND
       THE EVENT IS NOT UNTIL TOMMORROW. SHE WENT ON AND ON AND SAYING I HAD NO
       BUSINESS. I TOLD HER I WAS THE DIRECTOR AND I NEEDED TO KNOW THESE THINGS.
       I SAID THIS WAS MY DAM FACILITY AND I WAS RUNNING THE WAY I WAS SUPPOSED TO
       RUN IT. I SAID I WAS IN MANY ORGANIZATIONS I WAS NOT GOING TO GIVE FAVORTISM
       TO HER                             I TOLD HER I WAS NOT GOING TO RUIN WHAT I HAD
       BUILT WITH THE COMMUNITY. I SAID YOU EITHER LiKE IT OR. DO NOT LIKE IT.
       THE PERSON WAS A COMMITTE MEMBER WHO WAS VOTED BY CITIZENS. VOTED BY
       THE COMMITTEE AND THE BORDER PATROL. SHE WAS A VOLUNTEER LET ME SAY.
       SHE MADE THE COMPLAINT TO THE CITY OUR CITY MANAGER THAT I WAS VERY RUDE
       AND I HAD CALLED HER RACIST. I DID NOT.
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 31 of 40
         Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 32 of 40




15-A



                       Employer Response to Notice of Application for UI Benefits

       SSN: XXX-XX-0302          EVA A FSCOBAR
       Claim Date: 04-07-2019    Claim Type: IC PGl L REG           Claim ID: 2019-04-07

                                             Employer:   99-992228-7 DEL RIO - CITY OF
                                Correct Last Employer:   Y
                                  Monetarily Eligible:   Y
                                               Source:   internet
                                        Notice Sent:     04-15-2019
                                               Due:      04-29-201w
                         Claimant Separation Reason:     FIRED

                                         Responded:      04-18-2019
                                     Response Type:      Internet     Confirmation #
                         Employer Separation Reason:     FIRED.
                                       TWC Action:       ROUTE ONLY
                                Current Investigator:    FRANCISCO CASTIIJLO

                                              Employment Information

                                 Date Range Worked:      04-02-2008                      Thru    04-08-2019
                                 Gross Wages Earned:



                           Wages In Lieu Of Notice: N                              Paid Thru:
                              On Temporary Layoff: N                              Recall Date:
                                Paid Vacation Dars: N                              Paid Thzu:


          Responder's Name:     MARIO GARCIA                          TWC Account:     999922287
           Responder's Title:   INTERThIIJR                                Phone:      (830) 774-8552
                                DIRECTOR


                                    Additional Information Regarding Separation


                            -------    Work Separation Reason - Fired   ---------------------
       Why Did You Fire The Applicant?
       UNPROFESSIONAL BEHAVIOR WITH A VISITOR/CUSTOMERJCO14MLTTEE MEMBER. GROSS
       MISCONDUCT NOT CONDUCiVE OF A MANAGER IN THE POSITION OF A CITY PUBLIC
       FACILITY.
       Who Fired The Applicant?
       Name: MARIO GARCIA
       Title:  INTERIM HR DIRECTOR
       Phone: (830)774-8552 Eat:
       Was There A Final Incident That Led To Firing?    Y            Explanation Below:
        flTUfl1fl VTflP1TCP OP TT-TTS 1NrTflPNTT WAS ST1FFTC1FNT FOR TT- F1RNG
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 33 of 40
  Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 34 of 40




                                         Issue Decision   Log

SSN: XXX-XX-0302          EVA A ESCOBAR
Case Nbr: 4
Issue Nbr 1       of: 1   Type: FIRED      Reason: VIOLATION OF COMPANY RULE(S)IPOLICY

Prognmi: REG      Claim ID: 2019-04-07     Claim Type: IC Claim Dt: 04-07-2019

LEU: 99-992228-7 DEL RIO - CiTY OF
Late LEU Response: N Interested Paity: Y                   Charged: No

Other Employer:

             Decision Date:   04-30-2019               Weeks Disqualified:
              Mailed Date:    05-01-2019               Deductible Amount:
               Begm Date:     04-07-2019                             State:
                 End Date:                                  Inthdent Date:
Claimant Failedto Respond:    Y

Qualified: N

Rationale: CLMT DII) NOT RESPOND TO CALL IN MESSAGE, CREDENCE TO EMPLOYER
AS STATES VIOLATION OF POLICY         NEW INFO RECVD 05-01-19 NO CHNGE IN
DCSN MSCT ESTBLSII

Conclusion: FIRED-VIOLATION OF COMPANY RULES AND POLICIES-DISQUALIFIED
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 35 of 40
             Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 36 of 40




                Received 914120193:04:14   PM   (Centrei   Dayit TuneI k   02-16 on   '. 123 fcc: Appeals   1I3unal - Pg 114 1: (I4pi   p. 1   of 4


2   19-A




                            x
     Date:         5/14/20 19

     To:           5124751135
     From:         Jose Angel Ohvas

     Subject:      Eva A Escobar Appeal 05/14/2019 15:00

          Original Message--
     From: Del Rio Toshiba [mailto:it©mrgdc.org]
     Sent: Tuesday, May 14, 2019 3:00 PM
     To: jose.olivas@mrgdc.org
     Subject: Send data from MFP121 12531 [Jose O_FILE&E-MAIL] 05/14/2019 15:00

     Scanned from MFP12112531
     PUBLIC TEMPLATE GROUP
     Jose O_FILE&E-MAIL
     Date:05/14/2019 15:00
     Pages:3
     Resolution:600x600 DPI
Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 37 of 40
            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 38 of 40




                R.c.Wad 5114120193:0414 P          (Cerraf   Day* Thte    ri   02-16 on      .   K2) for   Appeals lkOxmal - Pg 314     1: D4pa   p. 3   of 4




                                                                                                    Employr's AeeauntNumben
                                          1-o3a
      Claiinanfs     same and Address                                                  EOSNanandAdthSS
                                                                                      Ployei'sN

                                                                                                           o-c    1L1 7ib
                                                                                         gM
                                  State                        ZkCode                  1D2 si
     ia         1ef                -r          -7fqo                                  city

     TelaphaieNwnb                                                                    bL                     ,     7)C             7S1tV2

       to-            )t          iVIS                                                                                        $3)


     J aiceal the Appeal Tribunal decision dated:                                       appeal#                                    (Optional: attach copy)


      understand that I should continue filing myUI bieflt payment requesta while my appeal is pling.
                                                                                                      Cffckiman4.



(:J ealbgaWeaI,peasexplajnway.):
                      4.&k,rjcL            41-ir              t24t                .
                                                                                             f&4                  c-e
                                                                                                                      2        J5
                                                                                                                               .4jLe.

           )1tee
-;
                            4t        h I      UI ôiakct             4&        ?tr'crirnf                   oIiciS           rYt




 4e
                            )j
           indicate if you need     TWC to provideihe following for you to participate in a
                                                                                                           j,          (
                                                                                                                      ring
  (IwedbuseaTWCeandfuxmathinefortheheaiing

       I will need   an I           Language


                                                                                                     Date        fl
!WC Rep.                           L                C) \.
     wciep                   ___________________Date
       ce#/locatjon                       \DTIL                (nuistbecounersignediffiiedinpergon)
         Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 39 of 40




                 Received 511412019 3M4:14 PM tCãdrW
                                                       DeytTmel ii 02-item    s t21   nAppeeis 1bad- Pg4 14 1:04pm   p. 4   of 4
1252                  938-1 C10915
9( Support   &   Customer Senice
1'XAS WORKFORCE COMMISSION
P0 BOX 370040
EL PASO IX 79937-0040


                         DETERMINATION ON PAYMENT OF UNEMPlOYMENT BENEFFIS                                                  8
                                               JMteMaile&         May   I    2019




        EVA k ECORAR
        ¶8 SUtIFIIT AVE
        DEL RIO TX 78840-7671
         II.     II   I.I..I11I..IlI1J11Lll1L..f1.JIL1LJ1.l.LI
                                                                                          Social Security   Number XXX-XX0302
                                                                                          Bmploye         ": RIO - CITY OF
                                                                                          As
                                                                                          Employer AccountNo: 99-992228-7
                                                                                          All dates *rc
                                                                                                      ShoWn in
                                                                                          mouth-day-year order.

     smus: Separation from Work
   Decision: We cannot pay you benefits.
    Reason for Decision: Our investigation found your employer fired you
                                                                          for violation of company
   rules and policies. This is considered misconduct connected with
                                                                      the work.
   Beginning Date of No Payment Period (Disqual tficatiófl): 04-07-IS
   What you can do: You can request that we end this dIsqualification
                                                                        If you return to employment
   as defined in the Texas Unemployment Compensation Act after the
                                                                    beginning dati above and:
   (a) Work at least 30 hours a week for six wei a, or earn wages equal to
   benefit amount; and                                                       six t lies your weekly
   (b) provide NC with proof of your work or earnings and request that we
                                                                             end the
   disqualification.
   You can fulfill the work or earnings requi resents while you continue
                                                                          to Work part time.
   However, if you are no longer working, you must have a qualifying separation   from your last
   job.
   1ev Refácica; Section 207.044 and Subchapter 0, Section 201                        of the   Texas Unemployment
  Compensat ton Act.




Li_1                                     ':_
  We will not bill the employer's account.
                            Case 2:20-cv-00031-AM-VRG Document 1 Filed 04/14/20 Page 40 of 40




                                                                                                                                                      Attachment 7- Civil Cover Sheet & Instructions
                             .06/17)                                                                   CIVIL COVER SHEET
              The IS 44 civil coversheet and the information contained herein neither replace nor supplement the tiling and service ofpleadings or other papers as required by law, except as
              providedby local rules ofcourt. This form, approved by the Judicial Conference of the United States in Septesnsber 1974, is required for the use of the Clerk of Court for the
              purpose ofssutsalmg the civil docket sheet. (SEEII4STRtJCTIONSONNFXIPAGEOFThHSFOII&t)
                   (a) PLAINTIFFS                                                                                                  I     DEFENDAN1                                    is
                                            ES                                                                                                                             fh'                                                 cy,.,

                   (b)     County         Residence of First Listed Plaintiff                V'                                          County of Residence ofFirst Listed Defendant                  t1
                                                       (EXCEPTIN t/E PLAINJ7FF CASES)                                                                           (IN U.S PlAINTIFF CASES ONLY)
                                                                                                                                         NOTh       IN LAND CONDEMNATION CASES, USE ThE LOCA11ON OF
                                                                                                                                                    THE TRACI OF lAND INVOLVED.

                   (c)    Attorneys (IOns Mime, Address, and Telephone Number)                                                             Attorneys (IfKnown)

                                                              tTh-                                                                                       3taYn                                   (.,4a,s+

              H. BASIS OF JURISDICTION tacean                                         m                                     IlL CITIZENSHIP OF PRINCIPAL PARTIES
                                                                                                                                   (For    Diversity Cases Only)
                                                                                                                                                                                                                          'm,rIsbu'
                                                                                                                                                                                                                  arid Ofle   IJorfrr   Defendant)
                     US, Govenunont                          03        FederalQtiession                                                                         PTJ        DEJ
                           Plaintiff                                     (US Government NotaPufly)                            Citizen of This State             '.i       "ct    1    Incorporated or Principal Place
                                                                                                                                                                                        of Busrncsa In This Slate
                                                                                                                                                                                                                                   PTF
                                                                                                                                                                                                                                   0      4
                                                                                                                                                                                                                                              DEF
                                                                                                                                                                                                                                               04
              t3     U.S. Government                         04        Diversity                                              Citizen of Another State          02 0             2    Inoorporared asrdPrincipal Place             0      5    05
                           Dellimbet                                     (Indicate Citizenship ofFames i,s Item Ill)                                                                       of Bushiest In Another State
                                                                                                                              Citizen or Subject of a           03          0    3    Foreign Nation                               0      6    06
                                                                                                                                v,,,,...
              W. NATURF (W SUIT                             epa,,,.       "r" u. n...m,,-n.a,i                                                                     ct;,,i, s         cj...-


          I                CONTRACr                                TORTS                                                        FORVEO'IIJREIPENALTY                           BANKRUPTCY                            OTHER STATUTES                  I

              0110 huruanee                    PERSONAL INJURY          PERSONALINJURY                                        0625 Drug Related Seizure               0422 Appeal 2t USC 158                  0   375 FaIre Claims Act
              O l20Marine                    ] 3ltiAisplane          0365 Personal ligury -                                            ofPropetty2l USC 811           0423 Withdrawal                         0   376 Qul Tam (31 USC
              0130 MillerAct                 3315 Airplane Product        Product Liability                                   0690 Other                                       2t USC    157                          3729(a))
              o 140 Negotiable Iratnanent           Liability        0367 Health Carol                                                                                                                        0   400 State Reapportiomncnt
              0150 Recovery of Owtpdyrncrrt 0320 Assault. Libel &         Phamiaceutical                                                                                  PROPERTY RIGHTS                     U   410 Antitrust
                   & Enfoscententofludgrncat        Slander               Personal bipuy                                                                              0820 Copyrights                         0 430 Banks ami Banking
              0151 Medicare Act                             3330 Federal Employers'                    Product Liability                                              0830 Patent                             0 450 Cornnretcc
              0152 Recovery of Defssilred                             Liability                   0368 Asbestos Personal                                              0835 Patent - Abbreviated               0 460 Deportation
                         Student I.oans                    0340 Marine                                 Irrjssry Product                                                      New Drug Application             0 470 Racketeer Influencedand
                    (Excludes Veterans)                     3345 Marine Product                        Liability                                                      1] 840 Tsadcnratk                                Corrupt Organizations
              0133 Recovery of Ovessraynscnt                          Liability                    PERSONAL PROPERTY                     LABOR                          SOCIAL SECURITY                       1] 480 Corssunser Credit
                   qf Vetcems'a Benefits                    3350 Motor Vtlricic                   0370 Other Fraud            0710 Fair Labor Standards               0861 lIlA (1395W                        0490 Cable/Sat TV
              0160 Stockholders' Suits                      3355 Motor Vehicle                    0371 Truth in Lending            Act                                0862 Black Lung (923)                   0 850 Securilies/Commoditics/
              0190 Other Contract                                 Product Liability               0380 Other Personal         0720 Labor/Marsagenrent                 0863 DIWC/DIWW (405(g))                           Exchange
              0195 Contract Product Liability               ] 360 Other Personal                       Property Damage                 Relations                      0864 SSII) TrIte XVI                    0 890 Other Statutory Actions
              o 196 Franchise                                     Isigisy                         0305 Property Damage        0740 Railway Labor Act                  0 s65 RSI (405(g))                      0 891 Ageiculrural Acts
                                                            3 362 Pcrstmal ligray-                      Product Liability     0751 Family and Medical                                                         0 193 Environmental Matters
                                                                 Medical r4p.xc                                                       Leave Ace                                                               0 895 Freedom oflndsenratiou
          I
                         REAL PROPERTY                         CIVIL RIGHTS                        PRISONER PE1TI'IONS        I] 790 Other labor Litigation              FEDERAL TAX SUITS                          Ad
              0210 Latsl Coridcnuration                     3440 Other Civil Rights                 Habeas Cm'pua:            0791 Employee Retirement                 ] 870 Thxes (U.S. Plaintiff            0 196 Asbitration
              0220 Foreclosure                              3441 Voting                           0463 Alien Detainee                Irmeonre Security Act                   or Dedradairt)                   0 199 Administrative Procedure
              0230 Rest Lease & Ejeclment                   j442 Employment                       0510 Motions to Vacate                                              0871 IRSThird Party                            Act/Review or Appeal of
              0240 Torts to land                            3443 Homning/                               Sentence                                                             26 USC 7609                             Agency Decision
              0245 Tort Product Liability                        Accommodations                   0530 General                                                                                                0   950 Constitutionality of
              0290 AU Other Real Property                   3445 Amer. w/Disdimililics -          0535 Death Penalty                   IMMIGRATION                                                                   State Statstes
                                                                      Eznployisscni                 Other:                    0462 Naturalization Application
                                                            3446 Amer. w/Disabilitirs        -    0540 Mandamus & Other       0465 Otherlrtsmigralion
                                                                      Other                       055OCivil Rights                     Actiomn
                                                              448 Education                       0535 Prison Condition
                                                                                                  0560 Civil Detainee-
                                                                                                        Conditions of
                                                                                                        Confinement
           V ./rJfl.IustII'            (l'tace   mm   A in (Me DOx (Ally)
          .1j't Original
          'V         Proceedrng
                                             o2       Removed fixttn
                                                      State Court
                                                                                        3        Remanded fines
                                                                                                 Appellate Court
                                                                                                                              Reinstated or
                                                                                                                              Reopened
                                                                                                                                                   o     Transferred from
                                                                                                                                                         Another District
                                                                                                                                                                                      06
                                                                                                                                                                                               Litigation -
                                                                                                                                                                                                                         08 Multidistiict
                                                                                                                                                                                                                                 Litigation -
                                                                                                                                                         (xpecrfji)                            Transfer                          Direct File
                                                               ICite the U.S. Civil Statute under srAsich yen are filing (D.iemcdajueloênvimmdatatmesanfrasèrer,duj:
          VL CAUSE OF ACTION
                                                               r'                                                  i

          VII. REQUESTED IN    IuEcK w mis ISA CLASS ACflON q7,yj)    DEMAND $           CHECK YES only if demanded in complaint:
               COMPLAINT:         UIODHR RULE 23, F.R.Cv.P.                              JURY DEMAND          [JYes      ENo
          VIIL RELATED CASE(S)
                                (See
                IF                              JUDGE
                                                                           insb'rtttions):
                                                            _________________________DOCKET NUMBER
              DATE                                                                                  SIGNATURE OF ATRNEY OF RECORD


              FOR OFFICE USE ONLY

                  RECEIPTS                             AMOUNT                                           APPLYING IPP                                    RIDGE                                  MAO JUDGE

                                                                                                                                                                                                                                                         45
Rev. Ed. October26,2017
